                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

CRYSTAL SERRANO,                                 §
                                                 §
       Plaintiff,                                §
                                                 §
v.                                               §            CIVIL ACTION H-19-1050
                                                 §
OCEAN HARBOR CASUALTY COMPANY,                   §
                                                 §
       Defendant.                                §


                              MEMORANDUM OPINION AND ORDER

       Pending before the court is a motion for summary judgment filed by defendant Ocean Harbor

Casualty Company (“Ocean Harbor”). Dkt. 20. Plaintiff Crystal Serrano did not file a response to

the motion. After considering the motion, record evidence, and applicable law, the court is of the

opinion that the motion should be GRANTED.

                                         I. BACKGROUND

       This is an insurance case related to alleged damage resulting from Hurricane Harvey. Dkt. 1,

Ex. B. Serrano’s residence was insured by Ocean Harbor during Hurricane Harvey. Dkt. 20, Ex. A.

Ocean Harbor received Serrano’s claim for alleged damage caused by the hurricane on September

5, 2017. Dkt. B ¶ 7. Ocean Harbor contends that it attempted to inspect the home on multiple

occasions, but Serrano either did not show up to meet the adjuster or failed to respond to calls. Id.

¶ 8. Ocean Harbor continued to attempt to inspect the property and sent letter every two months

until Serrano finally responded and requested to reopen her claim on February 22, 2018. Id. ¶¶ 8–9.

The parties got together for an inspection on March 1, 2018, and Ocean Harbor issued a payment to

Serrano in the amount of the estimated damage, minus her deductible and depreciation, on the same

day. Id. ¶ 9.
       Serrano’s counsel contacted Ocean Harbor on July 3, 2018. Dkt. 20, Ex. C. He advised that

Serrano had claims under the Texas Deceptive Trade Practices Act (“DTPA”) and the Texas

Insurance Code, as well as related causes of action, stated that Serrano incurred economic damages

of $75,369.78 for repair to her residence, and sought to resolve the dispute without litigation.

Dkt. 20, Ex. C. Ocean Harbor re-inspected the residence on October 31, 2018, revised its estimate

on the damage, and issued an additional payment of $430.87. Dkt. B ¶ 10. Serrano filed this lawsuit

in state court on February 15, 2019, and it was removed to this court on March 21, 2019. Dkt. 1;

Dkt. 1, Ex. B.

       In the petition, Serrano claims that Ocean Harbor breached its contract by not paying her

entire claim, violated the Texas Insurance Code in multiple ways, and breached the common law

duty of good faith and fair dealing. Dkt. 1, Ex. B. She alleges that Ocean Harbor’s liability to pay

the full claim was “reasonably clear.” Id. She asserts claims for (1) unfair settlement practices under

the Texas Insurance Code; (2) fraud; (3) failure to promptly pay claims as required by the Texas

Insurance Code; (4) breach of contract; and (4) breach of the common law duty of good faith and fair

dealing. Id. She also seeks treble damages and attorneys’ fees. Id.

       On October 4, 2019, Ocean Harbor filed a status report in which it advised the court that the

parties’ appraisers had conducted a joint appraisal on September 17, 2019, and that if the parties’

appraisers did not agree on an amount, they would select an umpire. Dkt. 19. On October 17, 2019,

the appraisers submitted an Insurance Appraisal Award Agreement to Ocean Harbor; Serrano’s

appraiser and Ocean Harbor’s appraiser both signed this document. Dkt. 20, Ex. B-5. Ocean Harbor

issued a payment for $4,776.89, which is the additional amount due for the loss agreed upon by the

appraisers, on October 22, 2019. Dkt. 20, Ex. B ¶ 12.



                                                  2
        On November 29, 2019, Ocean Harbor filed its motion for summary judgment. Dkt. 20.

Ocean Harbor argues that by agreeing to participate in the appraisal process, the parties agreed the

award would “set aside the amount of the loss” and that since Ocean Harbor has paid that amount,

there are no remaining issues of liability or damages. Id. Serrano did not respond to the motion for

summary judgment, which is now ripe for disposition.

                                        II. LEGAL STANDARD

        A court shall grant summary judgment when a “movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a). “[A] fact is genuinely in dispute only if a reasonable jury could return a verdict for the

nonmoving party.” Fordoche, Inc. v. Texaco, Inc., 436 F.3d 388, 392 (5th Cir. 2006). The moving

party bears the initial burden of demonstrating the absence of a genuine issue of material fact.

Celotex Corp. v. Catrett, 477 U.S. 317, 323, 106 S. Ct. 2540 (1986). If the moving party meets its

burden, the burden shifts to the non-moving party to set forth specific facts showing a genuine issue

for trial. Fed. R. Civ. P. 56(e). The court must view the evidence in the light most favorable to the

non-movant and draw all justifiable inferences in favor of the non-movant. Envtl. Conservation Org.

v. City of Dallas, 529 F.3d 519, 524 (5th Cir. 2008).

                                            III. ANALYSIS

A.      Breach of Contract Claim

        Serrano asserts a breach of contract claim based on “failure to pay adequate compensation”

under the policy. Dkt. 1, Ex. B. Ocean Harbor argues that Serrano is estopped from asserting her

breach of contract claim because the parties agreed that the appraisal award would set the amount

of loss and Ocean Harbor promptly paid the amount of the award. Dkt. 20. Under Texas law, an

“insurer’s payment of [an appraisal] award bars the insured’s breach of contract claim premised on
                                                   3
failure to pay the amount of the covered loss.” Ortiz v. State Farm Lloyds, 589 S.W.3d 127, 129

(Tex. 2019). Because the breach of contract claim is for loss under the policy that was covered by

the appraisal award, Ocean Harbor has met its summary judgment burden of demonstrating the

absence of a genuine issue of material fact. Serrano, who did not respond to the motion for summary

judgment, has not come forward with an issue of material fact. Accordingly, Ocean Harbor’s motion

for summary judgment on the breach of contract claim is GRANTED.

B.     Breach of the Common Law Duty of Good Faith and Fair Dealing

       Serrano’s breach of the common law duty of good faith and fair dealing is based on Ocean

Harbor’s alleged “failure to adequately and reasonably investigate and evaluate” her claim. Dkt. 1,

Ex. B ¶ 39. Ocean Harbor argues that Serrano cannot recover an extra-contractual remedy for breach

of the duty of good faith and fair dealing because Ocean Harbor does not owe anything under the

contract due to its payment of the appraisal award. Dkt. 20. Under Texas law, “the payment [of an

appraisal award] bars the insured’s common law and statutory bad faith claims to the extent the only

actual damages sought are lost policy benefits.” Ortiz, 589 S.W.3d at 129. Here, since Serrano is

seeking damages because Ocean Harbor allegedly did not properly investigate and evaluate, her

damages relate to what she claims she should have received under her policy. Serrano did not

respond to the motion for summary judgment and raise an issue of material fact otherwise.

Accordingly, Ocean Harbor’s motion for summary judgment on the common law duty of good faith

and fair dealing is GRANTED.

C.     Fraud

       Serrano contends conclusorily in her petition that the statements made by Ocean Harbor are

fraudulent claims. Dkt. 1, Ex. B ¶¶ 30–31. Ocean Harbor moves for summary judgment in its favor

on this claim, arguing that, like with all the extra-contractual claims, Serrano has not pled an
                                                 4
independent injury outside of contractual damages and has no evidence that there is an issue of

material fact indicating that she suffered an independent injury due to Ocean Harbor’s alleged fraud.

Dkt. 20. The court agrees that Serrano has presented no issue of material fact supporting her fraud

claim. Accordingly, Ocean Harbor’s motion for summary judgment on the fraud claim is

GRANTED.

D.     Prompt Payment of Claims Act

       Serrano contends that Ocean Harbor violated the Texas Prompt Payment of Claims Act

(“TPPCA”), Texas Insurance Code sections 542.055, 542.056, and 542.058, and that it is liable for

damages under section 542.060. Dkt. 1, Ex. B. Specifically, Serrano asserts that Ocean Harbor (1)

failed to acknowledge receipt of and commence investigation of her claim and did not request all

items, statements, and forms from her in violation of subsection 542.055; (2) failed to notify her in

writing of its acceptance or rejection of her claim within the applicable time restraints in violation

of subsection 542.056; and (3) delayed payment in violation of subsection 542.058. Id. Ocean

Harbor provides evidence that it issued payment for the appraisal award within three days of

receiving it, and it argues that it is therefore entitled to summary judgment on the TPPCA claim so

long as it pre-appraisal payment was reasonable. Dkt. 20. Ocean Harbor provides evidence that it

complied with all of the TPPCA requirements in its pre-suit handling of the claim, once Serrano

reopened her claim after failing to respond to Ocean Harbor’s requests to inspect the property, and

that Serrano merely disagrees with its valuation of her loss.1 Id.




       1
          The insurer must not delay payment more than 60 days after it “receives all items,
statements, and forms reasonably requested and required under Section 542.055.” Tex. Ins. Code
Ann. § 542.058(a).
                                               5
        “To prevail under a claim for TPPCA damages under section 542.060, the insured must

establish: (1) the insurer’s liability under the insurance policy, and (2) that the insurer has failed to

comply with one or more sections of the TPPCA in processing or paying the claim.” Barbara Techs.

Corp. v. State Farm Lloyds, 589 S.W.3d 806, 813 (Tex. 2019). “Nothing in the TPPCA . . .

excuse[s] an insurer from liability for TPPCA damages if it was liable under the terms of the policy

but delayed payment beyond the applicable statutory deadline, regardless of use of the appraisal

process.” Id. at 819. “[U]se of a policy’s appraisal process to resolve a dispute as to the value of

loss—that is, the amount of benefits the insured would be entitled to under the policy if the insurer

were determined liable for the claim—and payment based on the appraisal has no bearing on the

TPPCA’s payment deadlines or enforcement of those deadlines.” Id. at 822. Generally, there is no

statutory violation if the payment made within the statutory timeframe prior to the appraisal process

was reasonable. Mainali Corp. v. Covington Specialty Ins. Co., 872 F.3d 255, 259 (5th Cir. 2017);

see also Hyewon Shin v. Allstate Tex. Lloyds, No. 4:18-CV-01784, 2019 WL 4170259, at *1–2 (S.D.

Tex. Sept. 3, 2019) (Ellison, J.) (“[T]he Court reads Barbara Technologies, in conjunction with

Mainaili, as standing for the proposition that, in order for an insurer to avoid a Prompt Payment Act

claim by a plaintiff, the insurer must have made a reasonable preappraisal payment within the

statutorily-provided period.”).

        Here, Ocean Harbor provides evidence that it made a preappraisal payment within the

statutorily-provided period that was $850.01 less than the appraisal award, and it argues that the

preappraisal payment was thus reasonable and notes that it promptly paid the appraisal award.

Dkt. 20. The court finds it noteworthy that after deducting payments already made, the payment after

the appraisal was $4776.89, and the total prior payments were only $3,926.88. While there is

certainly only an $850.01 difference between these payments, the total appraisal award ($9,703.77)
                                                   6
is more than double the preappraisal payment. See Dkt. 20, Exs. B-5, B-6. However, Serrano

provides no summary judgment evidence regarding the reasonableness of this award, and she does

not argue that the previous amount was unreasonable. The court is thus left with no choice but to

consider her failure to respond as a lack of opposition to the argument that this preappraisal amount

was reasonable. See S.D. Tex. L.R. 7.4. Accordingly, Ocean Harbor’s motion for summary

judgment on the TPPCA claim is GRANTED.

E.      Other Texas Insurance Code Claims

        Serrano asserts various alleged unfair settlement practices in violation of the Texas Insurance

Code. Dkt. 1, Ex. B. Serrano contends that Ocean Harbor misrepresented material facts as to the

coverage at issue, failed to attempt in good faith to effectuate a prompt, fair, and equitable settlement

even though liability was reasonable clear, failed to promptly provide her with a reasonable

explanation of the basis of the policy, in relation to the facts or applicable law, for the offer of a

compromise settlement, failed within a reasonable time to affirm or deny coverage, and refused to

pay her claim without conducting a reasonable investigation. Id. at ¶¶ 24–28.

        Ocean Harbor moves for summary judgment on all of these claims, arguing that they are

extra-contractual claims that are foreclosed by the payment of the appraisal award because there is

no injury independent of the loss of benefits. Dkt. 20. Serrano has not provided any summary

judgment evidence of damages that are independent from the benefits due under the policy. Because

Serrano has not met her burden of demonstrating there is an issue of material fact supporting her

claim for damages for alleged violations of the Texas Insurance Code, Ocean Harbor’s motion for

summary judgment on those claims is GRANTED.




                                                   7
                                       IV. CONCLUSION

         Ocean Harbor’s motion for summary judgment is GRANTED. All of Serrano’s claims are

DISMISSED WITH PREJUDICE. The court will enter a final judgment concurrently with this

order.

         Signed at Houston, Texas on March 31, 2020.




                                            ___________________________________
                                                        Gray H. Miller
                                                Senior United States District Judge




                                               8
